DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 should be amended to -comparing resistivity distribution [[detectiond]] detection outside the core with the penetration [[curve]] curves observed by sampling-.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
An electrical measurement technology (claim 1)
A monitoring means (claim 5)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Technology (An electrical measurement technology - claim 1)
Means (A monitoring means - claim 5)
coupled with functional language 
Obtaining electromagnetic signal distribution of magnetic nanoparticles entering into a reservoir by utilizing an electrical measurement technology (An electrical measurement technology - claim 1)
is innovated to replace sampling observation with physical geography detection (A monitoring means - claim 5)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
portable complex resistivity tester and a nuclear magnetic resonance spectroscope (¶0035) (An electrical measurement technology - claim 1)
see the 35 USC 112(b) rejections of the claims below (A monitoring means - claim 5)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
The claim limitation “magnetic nanoparticle tracer agent” in line 5 of the claim is unclear. The limitation is unclear since a “magnetic nanoparticle tracer agent” is already established in line 3 of the claim which raises a question of if two magnetic nanoparticle tracer agents are required or one. For the sake of examination, the office has assumed that only one magnetic nanoparticle tracer agent is required by the claim however the applicant should amend the claims to clarify that they refer to the same structure.
The claim recites the limitations "the porosity", “the core”, “the change” and “the heat exchange area” in lines 8, 8, 9 and 18.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-10 are rejected due to their dependence on claim 1.

Regarding claims 2, 3, 4:
	The claim limitations “magnetic nanoparticle tracer agent solutions”, “magnetic nanoparticle tracer agent” and “magnetic nanoparticle” in the claims are unclear. These limitations are unclear since they appear to be the same structure as the “magnetic nanoparticle tracer agent” established in line 3 of claim 1. All these structures appear to be one and the same but they are introduced as if they are separate structures raising a question of if multiple nanoparticles are required by the claims or only one. For the sake of examination, the office has assumed that these limitations refer to the same structure however the applicant should amend the claims to clarify that they refer to the same structure.
Claim 3 is rejected due to its dependence on claim 2.

Regarding claim 4:
The claim recites the limitation "the change" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.
The claim recites the limitation "the fracture aperture, diffusivity and core porosity parameters" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
The limitations “fracture solute transport model” and “penetration curves of different peaks and trailers” in lines 8 and 9 respectively. These limitations are unclear since they are previously recited in lines 12 and 11 respectively of claim 1 (on which this claim depends). The way the limitations are introduced in claim 4 indicates they are separate structures when they are the same structure. For the sake of examination, the office has assumed the limitations are the same structures however the applicant should amend claim 4 to indicate they are the same structure.

Regarding claim 5:
	The claim is unclear because of the “monitoring means” limitation in line 5 of the claim which has been interpreted to invoke 35 USC 112 (F).  The specification fails to establish or elaborate as to what the “monitoring means” is and for this reason the limitation and by extension the claim is unclear.

Regarding claim 6:
	The claim is unclear because of the “electromagnetic signal” limitation in line 3.  This structure is art establishment claim 1 line 6 (of which this claim depends) raising a question of if two electromagnetic signals are required by the claims or one.  For the sake of examination, the office has assumed that only one electromagnetic signal is required.  The applicant should amend the claim two clarify that only one electromagnetic signals required.
The claim recites the limitations "the resistivity distribution" and “the inverted reservoir connectivity ” in lines 3 and 5 respectively.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 7:
The claim recites the limitations “the initial resistivity and polarizability”, “the change value of resistivity ” and “the …  permeability parameters” in lines 5, 6 and 6 respectively.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 8:
The claim recites the limitations “the penetration time and the fracture volume ”, “the test results ” and “the fracture aperture, diffusivity, core porosity and other parameters ” in lines 3, 4 and 5 respectively.  There is insufficient antecedent basis for these limitations in the claim.
	The claim is unclear because of the limitation “an indoor core penetration test” in line 4.  This limitation is unclear because it has been previously established in line 4 of claim 1 (on which this claim depends) raising a question of if two indoor core penetration tests are required or only one.  For the sake of examination, the office has assumed that only one indoor core penetration test is required.  However, the applicant should amend the claim to indicate that only one is required (revising the limitation to -the indoor core penetration test-).

Regarding claim 9:
The claim recites the limitations “the median connectivity ”, “the resistivity distribution ” and “the inverted reservoir connectivity ” in lines 3, 4 and 5 respectively.  There is insufficient antecedent basis for these limitations in the claim.
	The claim is unclear because of the limitation “an electromagnetic signal ” in line 4.  This limitation is unclear because it has been previously established in line 6 of claim 1 (on which this claim depends) raising a question of if two electromagnetic signals are required or only one.  For the sake of examination, the office has assumed that only one electromagnetic signal is required.  However, the applicant should amend the claim to indicate that only one is required (revising the limitation to – the electromagnetic signal-).

Regarding claim 10:
The claim recites the limitations “the penetration time and the fracture volume ”, “the fracture aperture, diffusivity, core porosity and other parameters ”, “the medium connectivity ”, “the resistivity distribution ” and “the inverted reservoir connectivity ” in lines 2, 3, 5, 6 and 8 respectively.  There is insufficient antecedent basis for these limitations in the claim.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Furthermore, the prior art of record does not teach “Step 500, comparing resistivity distribution detection outside the core with the penetration curve observed by sampling, comprehensively inverting the reservoir connectivity and calculating the heat exchange area” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
.
Therefore, the prior art of record cannot anticipate Applicant' s claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following is pertinent prior art: Canadian patent document CA 3037543 to Mcclure (see the figure 2 where the geothermal system 210  as shown in item 230), Chinese patent document CN 107207955 to Jonsson et al. (see figure 1B that includes a geothermal system that is supplied with nanoparticles (abstract)), US patent number 9,290,689 to Lafitte et al. (see the geothermal system as shown in figure 1 that is supplied with tracer particles (column 2, lines 10-30)), US patent application publication number 2013/0017610 to Roberts et al. (see the steps of figure 3 that show a 1tracer supplied to the reservoir for data collection and analysis (step 310)) and US patent application publication number 2010/0314105 to Rose (method for injecting a tracer agent and determining fracture surface area adjacent to the weld bore (¶0016)), .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746